DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a method for reconstructing an image without significantly more. The claim(s) recite(s) providing data to a computer, processing the data, estimating data and reconstructing an image using the estimations and process data. This judicial exception is not integrated into a practical application because the claimed steps are computer processes and computer processes by themselves do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the data processing, estimation and reconstruction process when considered separately or in combination, they do not add significantly more to the exception. The claim language provides instruction to apply the abstract idea using a generic computer. Implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application. See MPEP 2106.04 (d) and 2106.05 (f)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akeakaya et al. (US 2021/0090306 A1).
With respect to claim 1, Akcakaya discloses a method for reconstructing an image from undersampled k-space data acquired with a magnetic resonance imaging (MRI) system, the steps of the method comprising (Abstract): (a) providing to a computer system, undersampled k-space data and calibration data acquired with an MRI system (see paragraph 0005 and Abstract); (b) processing the calibration data with a computer system to learn parameters for a residual machine learning algorithm implemented with a hardware processor and memory of the computer system (see paragraphs 0005 and 0063), wherein the residual machine learning algorithm comprises a linear residual connection (see paragraph 0063) and a multi-layer portion having at least one nonlinear processing layer (see paragraphs 0006 and 0013); (c) estimating missing k-space data by inputting the undersampled k-space data to the residual machine learning algorithm, generating output as the missing k-space data (see paragraph 0006); and (d) reconstructing an image from the undersampled k-space data and the estimated missing k-space data (see paragraph 0005).  
With respect to claim 2, Akcakaya discloses the at least one nonlinear processing layer implements a nonlinear activation function applied to a linear convolution (see paragraphs 0013, 0024-0026).  
With respect to claim 3, Akcakaya discloses the linear residual connection comprises a linear convolution; and the multi-layer portion comprises a plurality of layers in which each layer includes applying a convolution operation on data input to that layer, wherein each of the plurality of layers comprises a number of input channels and a number of output channels, and wherein at least some of the plurality of layers comprise applying nonlinear processing on an output of the convolution operation (see paragraphs 0006, 0013, 0024-0028).   
With respect to claim 4, Akcakaya discloses the learned parameters comprise weights for the convolution operation in each layer of the multi-layer portion and for the linear convolution in the linear residual connection (see paragraph 0006).   
With respect to claim 5, Akcakaya discloses the learned parameters further comprise biases for at least some of the plurality of layers (see paragraph 0006).  
With respect to claim 6, Akcakaya discloses the nonlinear processing includes applying an activation function to the output of the convolution operation (see paragraph 0029).   
With respect to claim 7, Akcakaya discloses the activation function comprises a rectified linear unit (see paragraphs 0029-0030).  
With respect to claim 8, Akcakaya discloses the nonlinear processing includes applying batch normalization to the output of the convolution operation (see paragraphs 0031 and 0051).  
With respect to claim 9, Akcakaya discloses the multi-layer portion comprises a plurality of layers and each of the plurality of layers except a last one of the plurality of layers implements nonlinear processing (see paragraph 0034).   
With respect to claim 10, Akcakaya discloses the calibration data are acquired as auto-calibration signal (ACS) data together with the undersampled k-space data (see paragraph 0005 and 0014).  
With respect to claim 11, Akcakaya discloses the calibration data are acquired in a separate scan from the undersampled k-space data (see paragraph 0005, 0018 and 0047).   
With respect to claim 12, Akcakaya discloses processing the calibration data with a computer system to learn the parameters for the residual machine learning algorithm includes minimizing a loss function (see paragraph 0042).   
With respect to claim 13, Akcakaya discloses the residual machine learning algorithm is a residual convolutional neural network (CNN), such that the multi-layer portion comprises a multi-layer CNN (see paragraph 0015 and 0020).  
With respect to claim 15, Akcakaya discloses the multi-layer CNN comprises dense connections wherein an input to at least one layer comprises a concatenation of output generated from previous layers (see paragraph 0026 and 0051-0056).  
With respect to claim 16, Akcakaya discloses the missing k-space are estimated by: QB\920171.00347\62789168.1UMN 2019-235 initializing with the computer system and using the calibration data (see paragraph 0013), an objective function comprising data consistency term (see paragraph 0015, 0019-0021, 0024-0029), a k-space interpolation consistency term, and a coil self-consistency term (see paragraph 0016); minimizing the objective function with the computer system, generating output as the missing k-space data (see paragraph 0043-0046); and wherein the k-space interpolation consistency term comprises inputting the undersampled k-space data to the residual machine learning algorithm (see paragraphs 0016-0018 and 0052-0056).   
With respect to claim 17, Akcakaya discloses the objective function further comprises a regularization term (see paragraphs 0057-0058). 
With respect to claim 21, Akcakaya discloses the regularization term is based on a machine learning-based regularizer (see paragraphs 0057-0058).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akeakaya et al. (US 2021/0090306 A1) in view of Muller et al. (US 2019/0138693 A1).
With respect to claim 14, Akcakaya discloses the claimed invention as stated above except for the multi-layer CNN comprising a feedforward network. However, Muller discloses the multi-layer CNN comprising a feedforward network (see paragraph 0033). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the multi-layer CNN comprising a feedforward network as taught by Muller with Akeakaya’s multi-layer CNN for the purpose of including shortcut connections that could skip over at least one layer as taught by Muller (see paragraph 0033).    

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akeakaya et al. (US 2021/0090306 A1). 
With respect to claims 18-20, Akcakaya discloses the claimed invention as stated above except for the regularization term is based on a locally low-rank constraint or is based on a wavelet-domain regularizer or is based on a total variation.   However, it would be obvious by applicant’s own admission to have the regularization term is based on a locally low-rank constraint or is based on a wavelet-domain regularizer or is based on a total variation since each is an obvious variation of the regularization term based on a machine learning-based regularizer (see Specification of current application, paragraph 0049 on page 15) as taught by Akcakaya as discussed in claim 21 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses CNN or convolutional neural networks having feedforward networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866